DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
The claim amendment dated June 29, 2021 has been entered.  Claims 1 and 7 were amended.  Claims 1-8 are pending.
The terminal disclaimer filed on June 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,490,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,490,752 is withdrawn due to the terminal disclaimer.
The rejection of claims 1-8 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10,490,752) is withdrawn due to the statement on page 17 of the remarks filed June 29, 2021.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0364696 A1) in view of Kai et al. (US 8,062,769) is withdrawn due to the claim amendment received June 29, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0364696 A1) in view of Lee et al. (US 2012/0217485 A1).
Park et al. teaches organic light-emitting devices comprising an emission layer with a first host and second host and the Park “second host” is according to Formula 2 (see abstract):

    PNG
    media_image1.png
    196
    435
    media_image1.png
    Greyscale
.
A specific derivative of a Formula 2 includes at least the following compound 203, which is the same as an instant “first host” compound according to instant compound H1-58 of instant claim 6:
	
    PNG
    media_image2.png
    231
    273
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    238
    260
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device including host material Formula 2, including specific “203”, as taught by Park et al. and host compound “27” as taught by Lee et al.  One would expect the Lee et al. derivative 27 to be similarly useful as host material in the Park et al. device, since Lee et al. teaches the material is useful as host in a light emitting layer of a light emitting device.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One would expect to achieve an operational device having a light emitting layer including known host materials as taught by Park et al. and Lee et al. within instant formulas 1 and 2, respectively, with a predictable result and a reasonable expectation of success.  Further regarding the two hosts in a composition mixture as recited in claims 1-7, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Regarding claim 8 and a layered device structure, Park et al. teaches a device may include a phosphorescent dopant in the light emitting layer (see par. 239).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection relies upon a different combination of references.
Applicant alleges experimental data shown in Table 1 of the instant disclosure demonstrate unexpected, improved results.  In response, the office submits the experimental evidence is not commensurate in scope with the breadth of claimed host compounds as a composition.  More specifically, none of the examples are directed to compounds H1-58 and H2-40 that are specifically addressed in the obviousness rejection in this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
-Non-patent literature article Fukagawa et al., Scientific Reports, 5, Article number: 9855, (2015) teaches PHOLEDS with indolocarbazole-triazine host derivative [see Figure 2(a), page 3].
- Zeng et al. (US 2017/0069848 A1) teaches host materials for an EL device that include indolocarbazole derivatives (see Zeng par. 96, 122) including “A25” (page 15) the same as instant “second host” compound H2-76:

    PNG
    media_image4.png
    230
    284
    media_image4.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786